      Case 19-09015        Doc 84    Filed 05/18/20 Entered 05/18/20 14:58:29     Desc Hearing
                                           Notice Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                   NOTICE SETTING TELEPHONIC HEARING
        ON MOTION TO DECLARE MATERIAL NON−CONFIDENTIAL (DOC. 81)



TO:
Dan Childers, Attorney for Plaintiff(s)
Brandon M. Schwartz, Attorney for Defendant(s)
United States Trustee
Robert Lang, Attorney for Plaintiff
Caroline Pritikin, Attorney for Plaintiff
Laura Moon Williams, Attorney for Plaintiff
Michael Schwartz, Attorney for Defendant




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                          May 21, 2020 at 01:00 PM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE TELEPHONIC HEARING**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 9015
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:
     Case 19-09015   Doc 84   Filed 05/18/20 Entered 05/18/20 14:58:29       Desc Hearing
                                    Notice Page 2 of 2



Date: May 18, 2020                          Deputy Clerk
                                            United States Bankruptcy Court
                                            Northern District of Iowa
                                            111 Seventh Avenue SE Box 15
                                            Cedar Rapids, IA 52401−2101
                                            319−286−2200
